Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-35 are pending and rejected in the application.

Claim Objection 
Claim 1, 22, and 35 is objected to because of the following informalities:  
The claims 1, 22, and 35 limitation states the acronym AI engine. Please correct the limitation to Artificial Intelligence (AI) engine.  

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 8, 9, 10, 14, 22, 23, 25, 29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Vachhani et al.  U.S. Patent Publication (2018/0053115; hereinafter: Vachhani) in view of Weber et al. Non Patent Publication (“Using Supervised Learning to Classify Metadata of Research Data by Discipline of Research”, October 2019; hereinafter: Weber) 

Claims 1, 22, and 35
As to claims 1, 22, and 35, Vachhani discloses a data processing and classification system comprising: 
at least one server configured to receive a data from an entity (paragraph[0009], “The system includes a server configured to receive spend data from an entity…etc.”); 
at least one data store having a plurality of databases including an operational database for storing received data after cleansing and enrichment (paragraph[0049], “In step 238 an operation of fetching cleansed spend data is performed. In step 239 an operation of performing feature extraction to obtain distinct words from the spend data as variables is performed. The supplier information obtained from the web mining tool is provided to perform the feature extraction. In step 240 an operation of transforming the spend data into a classification data matrix of variables with enriched spend data is performed. The classification data matrix of zeros is created for the enriched spend data…etc.”), and at least one training model database for storing a historical data classification model (paragraph[0042], “If the entity is already registered, then an operation 204 of initiating refresh classification process is executed. The method further includes the operation 205 of fetching historical data of the identified registered entity from a historical database. The method further includes the operation 206 of cleansing the historical data and creating a supplier search index from the historical data 206a. The historical spend data is cleansed for obtaining normalized historical spend data. In this method an additional step 206b of saving the supplier search index may also be executed. The method further includes a step 207 of extracting taxonomy of classification based on a plurality of unique categories from the historical data…etc.”); 
a verification engine for checking if the received data is a new entity data (paragraph[0031], “The support mechanism 115 includes a verification engine 121 for verifying/identifying if the entity is a registered entity….etc.”); and 
a processor configured to select a data classification tool for generating a classified data with a confidence score in response to determination of the cleansed enriched data as a new entity data (paragraph[0043], “In step 217 an operation of applying category code of the preferred model to obtain machine learning classification with confidence score in step 218. If the supplier information in the spend data is new, then an operation of applying web mining tool for obtaining unknown terms in the spend data to obtain an enriched spend data is performed. In step 219 fetching unknown terms/supplier information, i.e Name, description etc., from the received cleansed spend data is performed. In step 220 the terms are applied on a search engine API. After this step, an operation 221 of extracting a pre-determined number of URL's from the search engine results is performed. In step 222 an operation of crawling a page or pages of the extracted URL's is performed as the operation 223 of extracting pre-determined number of common words. In operation 224 the saved supplier search index from the historical database is loaded and in operation 225 a search is performed for exact match for supplier information obtained from the web mining tool and the saved supplier search index. In operation 226 a partial search is performed if exact match for supplier information is not successful. In operation 227 a classification result for the supplier is obtained by the matching engine. In operation 228 a final classification of the spend data is obtained with confidence score…etc.”), wherein the data classification tool is configured to:
generate a reference data from the at least one data subset by annotation through an Al engine wherein an annotation script is configured to process the at least one data subset and generate the reference data based on a dynamic processing logic (paragraph[0009], “he server further includes a verification engine for checking if the entity is a registered entity and a processor configured to select a classification tool amongst a refresh classification tool or implementation classification tool for generating a classified data with a confidence score. The refresh classification tool is selected if the entity is a registered entity else the implementation classification tool is selected. The server includes an AI (artificial intelligence) engine for creating a training classification model from the selected classification tool and a training model database for storing the training classification model…etc.”); and 
train an entity specific data model by applying transfer learning to a historical data model using the reference data (paragraph[0009] and paragraph[0025]-paragraph[0028], “If implementation classification of step 104 is initiated, then a step 108 of accessing pre-classified historical data of other registered entities from a cube of cubes database to build training models for classification of the received spend data from the unregistered entity is executed. In step 109 a check to determine whether a supplier information in the received spend data is available in the pre-classified historical data of the other registered entities is executed. If the supplier information is not available, then the step 107 of initiating the web mining tool to determine the information for classification is executed. In step 110 an operation of classifying received spend data using training models…etc.”)
wherein the Al engine is configured to create a data matrix from the cleansed enriched data, and the entity specific data model is applied to the data matrix for classifying the cleansed enriched data and provide the confidence score of the classified data (paragraph[0042], “This method further includes the step 208 of performing feature extraction to obtain distinct words from the spend data as variables. In step 209 spend data is transformed into a training data matrix of variables with historical data. The training classification model is created from the classification code vectors and the training data matrix by using the machine learning engine (MLE) and the AI engine. To obtain a training classification model from the historical data of the identified registered entity, reading the data matrix X and the classification code vector ‘y’ and the input matrix as [X y]. In step 209a a Naïve Bayes (NB) training model is obtained by applying a Naïve Bayes algorithm. In step 209b a Support Vector machine (SVM) training model is obtained by applying support vector algorithm. In step 209c a Logistic regression training model is obtained by applying Logistic vector algorithm (LR). In step 209d the NB model is saved, in step 209e the SV model is saved, and in step 209f the LR model is saved. These models are saved on computer program product to be used in classification of spend data…etc.”).

Vachhani does not appear to explicitly disclose 
initiate a stratified sampling of the cleansed enriched data for obtaining at least one data subset from the cleansed enriched data; 

However, Weber discloses initiate a stratified sampling of the cleansed enriched data for obtaining at least one data subset from the cleansed enriched data (page 5, “Stratified sampling is a necessary step in typical multi-label classification pipelines. In [25] an algorithm to realize a ”relaxed interpretation of stratified sampling for multi-label data” is proposed. The base idea is to distribute the data items over n subsets, starting with all data items labeled with the least common label…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vachhani with the teachings of Weber to stratify data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vachhani with the teachings of Weber to have a quantitative analysis of trends towards interdisciplinarity of digital scholarly output of the characterization of growth patterns of research data (Weber: Abstract).

Claim 2
As to claim 2, the combination of Vachhani and Weber discloses all the elements in claim 1, as noted above, and Vachhani further disclose wherein the historical data model is trained by pooling a plurality of distinct entity data as training data and the historical data model is used as an initialization for training the entity specific data model on receiving the cleansed enriched data of the new entity (paragraph[0042], “The method further includes the operation 205 of fetching historical data of the identified registered entity from a historical database. The method further includes the operation 206 of cleansing the historical data and creating a supplier search index from the historical data 206a. The historical spend data is cleansed for obtaining normalized historical spend data. In this method an additional step 206b of saving the supplier search index may also be executed. The method further includes a step 207 of extracting taxonomy of classification based on a plurality of unique categories from the historical data. Also, in this non-limiting example embodiment, classification code vectors are obtained from training data corresponding to each of the categories of classification. This method further includes the step 208 of performing feature extraction to obtain distinct words from the spend data as variables. In step 209 spend data is transformed into a training data matrix of variables with historical data…etc.”).

Claim 3
As to claim 3, the combination of Vachhani and Weber discloses all the elements in claim 2, as noted above, and Vachhani further disclose wherein the historical data model is trained through meta-learning as the training of the historical model alternates between an entity specific training model and a meta update model in direction of plurality of entities to ensure efficient training in a low-data regime of performing data classification for a new entity (paragraph[0043], “The classification data matrix of zeros may be created for the received cleansed data. In step 212a the NB model is loaded from the training models and obtained with historical data, in step 212b the SVM model is loaded and in step 212c the LR model is loaded. In step 212d the NB model is applied to the classification data matrix of variables for classifying the received cleansed data. In step 212e the SVM model is applied to the data matrix of variables for classifying the received cleansed data. In step 212f the LR model is applied to the classification data matrix of variables for classifying the received cleansed data. In step 213 category codes are obtained for NB, SVM and LR based models…etc.”).

Claim 4
As to claim 4, the combination of Vachhani and Weber discloses all the elements in claim 1, as noted above, and Vachhani further disclose wherein the dynamic processing logic integrates deep learning, predictive analysis, information extraction, optimization and bots for processing the at least one data subset (paragraph[0064], “Based on maximum score value, a matching spend data is selected from the reference data and the category code of the reference data is returned as classification for the received spend data wherein the score value is the confidence value for the classification. Vendor name has the most significance in spend value, so the first search logic ‘Full Search’ is invoked which filters those records where the vendor name was present in the reference data. The search is then executed only in the selected subset of reference data. If the vendor name of new spend data is not present in reference data, then the second search logic ‘Partial Search’ is invoked which searches the current record in the entire repository of reference data. The results after executing ‘Full Search’ and ‘Partial Search’ are returned along with the confidence score…etc.”).


Claim 8
As to claim 8, the combination of Vachhani and Weber discloses all the elements in claim 3, as noted above, and Vachhani further disclose wherein the training of the historical model based on alternating between the entity specific training model and the meta update model for the plurality of entities includes aggregating losses across the plurality of entities as:

    PNG
    media_image1.png
    105
    245
    media_image1.png
    Greyscale

where, a, is learning rate for entity specific (Ci) training model; ß is learning rate for meta update model; and fΘ, is a classifier being trained for the historical model (paragraph[0051]-paragraph[0063], “Material Group description etc. For each new ‘query’, a search function is executed which calculates a ‘score’ value for all of the matching document. From the ‘score’ values, the transaction with maximum score is picked and its category code form the reference data is return as the ‘category code’ for classification. Following is the way in which score function is calculated…etc.”).

Claim 9
As to claim 9, the combination of Vachhani and Weber discloses all the elements in claim 1, as noted above, and Vachhani further disclose wherein the step of cleansing and enriching the received data includes: 
determining a characteristic of the received data and verifying a historical database for identifying at least one related data for the received data (paragraph[0043], “In step 210 cleansed spend data is fetched and checked to determine whether supplier information in the spend data is new 210a. If the information is available in the historical database then, step 211 of performing feature extraction to obtain distinct words from the spend data as variables is performed. In step 212 the spend data is transformed into a classification data matrix of variables with received cleansed data. The classification data matrix of zeros may be created for the received cleansed data. In step 212a the NB model is loaded from the training models and obtained with historical data…etc.”); 
in response to identification of the at least one related data, determining if the related data is a cleansed data wherein the received data is recharacterized based on the related data if the related data is a cleansed data thereby cleansing the received data (paragraph[0048], “The method includes the step of checking to identify if the entity is a registered entity. If the entity is not a registered, then a step of initiating implementation classification process 229 is executed. Step 230 is a checking step which checks if a supplier in the received spend data is new. Step 230A is a checking step which checks if supplier description is available in a cube of cubes database. If the supplier information is not available, then initiating web classification tool for determining the information by performing 219 to 223. In step 231 an operation of extracting and building classification/training set from cube of cube database (using common supplier) is executed…etc.”); 
initiating a data cleansing and normalization operation on an identified dataset if the related data is not a cleansed data wherein the identified dataset includes the at least one related data of the historical database and the received data (paragraph[0048], “In step 231 an operation of extracting and building classification/training set from cube of cube database (using common supplier) is executed. The cube of cube (COC) database is a spend data repository or a system data that stores and maintains spend data from various entities. The taxonomy associated with each entity data is converted into normalized taxonomy before storing. In step 232 an operation of reducing size of the supplier information by removing words other than the words obtained from a category universe is executed…etc.”); 
in response to initiation of the data cleansing and normalization operation, identifying a plurality of data cleansing models from a data cleansing model database for cleansing of the dataset (paragraph[0047]-paragraph[0048], “To obtain training classification model from the cube of cube database of the other registered entity, reading the training data matrix X and the classification code vector ‘y’ and the input matrix as [X|y]. In step 237A an operation of obtaining Naïve Bayes (NB) training model by applying a Naïve Bayes algorithm is executed. In step 237B an operation of obtaining Support Vector machine (SVM) training model by applying Support vector algorithm is performed. In step 237C a step of obtaining Logistic regression training model by applying Logistic vector algorithm (LR) is performed. In step 237D an operation of saving NB model is performed. In step 237E an operation of saving SV model is performed. In step 237F an operation of saving LR model is performed. These models may be saved on computer program product to be used in classification of spend data…etc.”); and 
creating at least one data model switching script by a bot based on the dataset, the identified data cleansing models and Al based processing logic for cleansing of the received data (paragraph[0031], “the server 114. The support mechanism 115 includes a verification engine 121 for verifying/identifying if the entity is a registered entity. The support mechanism 115 further includes a classification training/reference model generation mechanism 122, an AI engine 123 configured to enable classification of received spend data depending on the training models of the model generation mechanism 122, a supplier search engine 124 for determining supplier information of the received spend data, a data manager 125 for managing the received spend data by determining any unknown terms in the received spend data, and a processor 126 configured to perform various functions including, but not limited to, selecting appropriate classification tool and enabling AI engine 123 to integrate web mining tool and appropriate classification tools to classify received spend data…etc.”).

Claim 10
As to claim 10, the combination of Vachhani and Weber discloses all the elements in claim 9, as noted above, and Vachhani further disclose wherein the data model switching script is configured to recharacterize the dataset and recalibrate a plurality of functions of at least one application deploying the recharacterized datasets (paragraph[0049], “In step 240A an operation of loading the NB model from the training models obtained with cube of cube database is executed. In step 240B an operation of loading the SVM model is executed. In step 240C an operation of loading the LR model is executed. In step 240D an operation of applying the NB model to the classification data matrix of variables for classifying the received cleansed data is executed. In step 240E an operation of applying the SVM model to the classification data matrix of variables for classifying the received cleansed data is executed. In step 240F an operation of applying the LR model to the classification data matrix of variables for classifying the received cleansed data is executed. In step 241 category codes are obtained for NB, SVM and LR based models…etc.”).

Claim 14
As to claim 14, the combination of Vachhani and Weber discloses all the elements in claim 9, as noted above, and Vachhani further disclose wherein the received data is an item data, supplier data or a data string extracted from at least one data source (paragraph[0050], “In an example embodiment of the invention, the classification of new received spend data is provided using Supplier Search Engine (SSE). The SSE uses past (pre-classified) data as a reference data and the new received spend data is used to search from the reference data for the category code…etc.”).

Claim 23
As to claim 23, the combination of Vachhani and Weber discloses all the elements in claim 22, as noted above, and Vachhani further disclose wherein the dynamic processing logic integrates deep learning, predictive analysis, information extraction, optimization and bots for processing the at least one data subset (paragraph[0064], “Based on maximum score value, a matching spend data is selected from the reference data and the category code of the reference data is returned as classification for the received spend data wherein the score value is the confidence value for the classification. Vendor name has the most significance in spend value, so the first search logic ‘Full Search’ is invoked which filters those records where the vendor name was present in the reference data. The search is then executed only in the selected subset of reference data. If the vendor name of new spend data is not present in reference data, then the second search logic ‘Partial Search’ is invoked which searches the current record in the entire repository of reference data. The results after executing ‘Full Search’ and ‘Partial Search’ are returned along with the confidence score…etc.”).

Claim 25
As to claim 25, the combination of Vachhani and Weber discloses all the elements in claim 22, as noted above, and Vachhani further disclose wherein for data cleansing and enrichment the system further comprises: 
a related data verification engine configured to determine characteristics of the received data and verify a historical database for identifying at least one related data for the received data based on the characteristics (paragraph[0043], “In step 210 cleansed spend data is fetched and checked to determine whether supplier information in the spend data is new 210a. If the information is available in the historical database then, step 211 of performing feature extraction to obtain distinct words from the spend data as variables is performed. In step 212 the spend data is transformed into a classification data matrix of variables with received cleansed data. The classification data matrix of zeros may be created for the received cleansed data. In step 212a the NB model is loaded from the training models and obtained with historical data…etc.”); 
a sub-processor configured to process the received data, the identified related data for determining if the related data is a cleansed data and recharacterize the received data based on the related data; 
a controller encoded with instructions enabling the controller to function as a bot for initiating a data cleansing and normalization operation on an identified dataset if the related data is not a cleansed data wherein the identified dataset includes the at least one related data of the historical database and the received data(paragraph[0048], “The method includes the step of checking to identify if the entity is a registered entity. If the entity is not a registered, then a step of initiating implementation classification process 229 is executed. Step 230 is a checking step which checks if a supplier in the received spend data is new. Step 230A is a checking step which checks if supplier description is available in a cube of cubes database. If the supplier information is not available, then initiating web classification tool for determining the information by performing 219 to 223. In step 231 an operation of extracting and building classification/training set from cube of cube database (using common supplier) is executed…etc.”); and 
a cleansing data model database for storing a plurality of data models configured to clean the dataset, wherein at least one data model switching script is created by the bot based on the dataset, the plurality of data models and Al based processing logic for cleansing of the dataset wherein the data model switching script is configured to recharacterize the dataset and re-calibrate a plurality of functions of at least one application deploying the recharacterized dataset(paragraph[0049], “In step 240A an operation of loading the NB model from the training models obtained with cube of cube database is executed. In step 240B an operation of loading the SVM model is executed. In step 240C an operation of loading the LR model is executed. In step 240D an operation of applying the NB model to the classification data matrix of variables for classifying the received cleansed data is executed. In step 240E an operation of applying the SVM model to the classification data matrix of variables for classifying the received cleansed data is executed. In step 240F an operation of applying the LR model to the classification data matrix of variables for classifying the received cleansed data is executed. In step 241 category codes are obtained for NB, SVM and LR based models…etc.”).

Claim 29
As to claim 29, the combination of Vachhani and Weber discloses all the elements in claim 25, as noted above, and Vachhani further disclose wherein the received data is a supplier data, item data or a data string extracted from at least one data source (paragraph[0050], “In an example embodiment of the invention, the classification of new received spend data is provided using Supplier Search Engine (SSE). The SSE uses past (pre-classified) data as a reference data and the new received spend data is used to search from the reference data for the category code…etc.”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vachhani et al.  U.S. Patent Publication (2018/0053115; hereinafter: Vachhani) in view of Weber et al. Non Patent Publication (“Using Supervised Learning to Classify Metadata of Research Data by Discipline of Research”, October 2019; hereinafter: Weber) and further in view of Doyle U.S. Patent Publication (2020/0019561; hereinafter: Doyle) 

Claim 5
As to claim 5, the combination of Vachhani and Weber discloses all the elements in claim 4, as noted above, but do not appear to explicitly disclose wherein the annotation script is created by the bots based on the at least one data subset and the cleansed enriched data stored in the operational database.

However, Doyle discloses wherein the annotation script is created by the bots based on the at least one data subset and the cleansed enriched data stored in the operational database (paragraph[0278], “By deriving rules from these data models and automatically generate the code for a derived data model based on the derived rules, this approach does not comprise classification accuracy or speed, and the derived data model may be further converted into a script language to execute in real-time to provide classification results…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vachhani with the teachings of Weber and Doyle to create scripts to classify which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vachhani with the teachings of Weber and Doyle to classify digital data using real-time computing techniques (Doyle: paragraph[0009]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vachhani et al.  U.S. Patent Publication (2018/0053115; hereinafter: Vachhani) in view of Weber et al. Non Patent Publication (“Using Supervised Learning to Classify Metadata of Research Data by Discipline of Research”, October 2019; hereinafter: Weber) and further in view of Zhang et al. U.S. Patent Publication (2020/0349434; hereinafter: Zhang) 

Claim 6
As to claim 6, the combination of Vachhani and Weber discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the confidence score is determined by using dropout in the entity specific data model as an approximation for variational inference to predict sample mean prediction and an uncertainty estimate.

However, Zhang discloses wherein the confidence score is determined by using dropout in the entity specific data model as an approximation for variational inference to predict sample mean prediction and an uncertainty estimate (paragraph[0005], “, researchers have estimated DNN model confidence by quantifying the uncertainty of the model using Bayesian dropout. This approach has been applied to image segmentation to achieve improved overall segmentation accuracy when pixels with high uncertainty were dropped. Bayesian dropout has also been used to estimate prediction uncertainty in diagnosing diabetic retinopathy using fundus images. Diagnostic performance was improved when estimates of uncertainty were used to filter out samples. However, while this approach has shown promising results, it is expensive to train and requires extensive model architecture modifications…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vachhani with the teachings of Weber and Zhang to find a confidence score using dropout methods which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vachhani with the teachings of Weber and Zhang to determine confident data samples for machine learning models on unseen data (Zhang: paragraph[0007]).

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vachhani et al.  U.S. Patent Publication (2018/0053115; hereinafter: Vachhani) in view of Weber et al. Non Patent Publication (“Using Supervised Learning to Classify Metadata of Research Data by Discipline of Research”, October 2019; hereinafter: Weber) and further in view of Jaganathan et al. U.S. Patent Publication (2019/0114391; hereinafter: Jaganathan) 

Claims 7 and 24
As to claims 7 and 24, the combination of Vachhani and Weber discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the cleansed enriched data is encoded into vectors by passing through an embedding layer to obtain embedded vectors wherein the embedded vectors are passed through convolutional filters and max pooling layers to obtain dense vectors that are used to obtain a probability distribution over target labels by passing through a soft-max layer.

However, Jaganathan discloses wherein the cleansed enriched data is encoded into vectors by passing through an embedding layer to obtain embedded vectors wherein the embedded vectors are passed through convolutional filters and max pooling layers to obtain dense vectors that are used to obtain a probability distribution over target labels by passing through a soft-max layer (paragraph[0121], “FIG. 7 is one implementation of sub-sampling layers in accordance with one implementation of the technology disclosed. Sub-sampling layers reduce the resolution of the features extracted by the convolution layers to make the extracted features or feature maps-robust against noise and distortion. In one implementation, sub-sampling layers employ two types of pooling operations, average pooling and max pooling. The pooling operations divide the input into non-overlapping two-dimensional spaces. For average pooling, the average of the four values in the region is calculated. For max pooling, the maximum value of the four values is selected…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vachhani with the teachings of Weber and Jaganathan to use filtering methods which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vachhani with the teachings of Weber and Jaganathan to use deep learning-based techniques for training deep convolutional neural networks (Jaganathan: paragraph[0039]).

Claims 11-13, 26, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vachhani et al.  U.S. Patent Publication (2018/0053115; hereinafter: Vachhani) in view of Weber et al. Non Patent Publication (“Using Supervised Learning to Classify Metadata of Research Data by Discipline of Research”, October 2019; hereinafter: Weber) and further in view of Das et al. U.S. Patent Publication (2018/0268079; hereinafter: Das) 

Claim 11
As to claim 11, the combination of Vachhani and Weber discloses all the elements in claim 9, as noted above, but do not appear to explicitly disclose wherein the received data is added to a graph database for identifying the related data wherein a connection of the received data with the related data in the historical database is formed if a node in the graph database with values similar to the received data is present else a new node for the received data is formed.

However, Das discloses wherein the received data is added to a graph database for identifying the related data wherein a connection of the received data with the related data in the historical database is formed if a node in the graph database with values similar to the received data is present else a new node for the received data is formed (paragraph[0026], “a determination may be made as to whether the query matches benchmark data, e.g., data stored in the repository of benchmark data 106. The repository of benchmark data 106 may be a log of previously submitted queries, query types, query classifications, and/or engine information. In some examples, the benchmark data may be sourced from a benchmark council or private enterprise with developed benchmarks for graph databases. The repository of available benchmarks along with a historical log of previously encountered user queries may be maintained as stored procedures along with classifications of the queries, e.g., as long or short queries, along with details as to which query engine may support or be optimized for each query. In block 204, when a new query is received, the query may be compared against the repository of benchmark data 106 for an exact match in some examples, or for a partial match based on, e.g., code similarity, in other examples. As discussed below in more detail, confidence scores and/or thresholds may be used in combination with an exact or partial match…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vachhani with the teachings of Weber and Das to have a graph database which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vachhani with the teachings of Weber and Das to fetch or retrieve data in a database, or to update or manipulate data in a database (Das: paragraph[0001]).

Claim 12 
As to claim 12, the combination of Vachhani, Weber, and Das discloses all the elements in claim 11, as noted above, and Das further disclose wherein the graph database enables comparison of received data with only related data to which the received data is connected through a property/relation wherein a similarity score is computed between the received data and the related data (paragraph[0032]-paragraph[0033], “a confidence score for the classification may be determined. In some examples, the confidence score may be based on the number of rules or factors satisfied, on training data, or on other feedback data from previous classifications, executed queries, or simulated queries. The confidence score may be represented as a numeral, a grade, or a percentage…etc.”). 

Claim 13
As to claim 13, the combination of Vachhani, Weber, and Das discloses all the elements in claim 11, as noted above, and Das further disclose wherein the graph database is configured to store graph structures for semantic queries with nodes, edges and properties to represent and store data (paragraph[0029]-paragraph[0035], “after the query is parsed in block 210, a canonical internal representation of the query may be retrieved or determined. A canonical internal representation of a query may, in an example, represent a query computation as a graph of operators in a standardized form such that two queries that are syntactically different, but semantically equivalent…etc.”).

Claim 26
As to claim 26, the combination of Vachhani and Weber discloses all the elements in claim 25, as noted above, but don’t appear to explicitly disclose further comprises a graph database configured to store graph structures for semantic queries with nodes, edges and properties to represent and store data. 

However, Das discloses comprises a graph database configured to store graph structures for semantic queries with nodes, edges and properties to represent and store data (paragraph[0029]-paragraph[0035], “after the query is parsed in block 210, a canonical internal representation of the query may be retrieved or determined. A canonical internal representation of a query may, in an example, represent a query computation as a graph of operators in a standardized form such that two queries that are syntactically different, but semantically equivalent…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vachhani with the teachings of Weber and Das to have a graph database which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vachhani with the teachings of Weber and Das to fetch or retrieve data in a database, or to update or manipulate data in a database (Das: paragraph[0001]).

Claim 27
As to claim 27, the combination of Vachhani, Weber, and Das discloses all the elements in claim 26, as noted above, and Das further disclose wherein the graph database includes nodal connections of similar data values wherein the received data is added to the graph database for identifying the related data wherein a connection of the received data with the related data in the historical database is formed if a node in the graphical database with values similar to the received data is present else a new node for the received data is formed (paragraph[0030], “the query in canonical form may be mapped to a set of rules, e.g., rules stored in the repository of benchmark data 106 or elsewhere, which may be based on the pool of available benchmarking data, historical log of previously submitted queries, query types, query classifications, and/or engine information…etc.”).

Claim 28
As to claim 28, the combination of Vachhani, Weber, and Das discloses all the elements in claim 27, as noted above, and Das further disclose wherein the graph database enables comparison of received data with only related data to which the received data is connected through a property/relation wherein a similarity score is computed between the received data and the related data (paragraph[0032], “n block 216, a confidence score for the classification may be determined. In some examples, the confidence score may be based on the number of rules or factors satisfied, on training data, or on other feedback data from previous classifications, executed queries, or simulated queries. The confidence score may be represented as a numeral, a grade, or a percentage…etc.”).

Claims 15-20 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Vachhani et al.  U.S. Patent Publication (2018/0053115; hereinafter: Vachhani) in view of Weber et al. Non Patent Publication (“Using Supervised Learning to Classify Metadata of Research Data by Discipline of Research”, October 2019; hereinafter: Weber) and further in view of Selva et al. U.S. Patent (11,176,443; hereinafter: Selva) 

Claim 15
As to claim 15, the combination of Vachhani and Weber discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the received data is extracted from a data object by a data extraction method, wherein the data extraction method comprises: 
identifying a type of data object; 
sending the data object to at least one data recognition training model for identification of at least one object proposal wherein the data recognition training model processes the data object based on prediction analysis by a bot for obtaining the object proposal with a confidence score; 
cropping the at least one identified object proposal; 
extracting text data from the object proposal by optical character recognition; and
validating the text data after processing through an Al based data validation engine.

However, Selva discloses wherein the received data is extracted from a data object by a data extraction method, wherein the data extraction method comprises: 
identifying a type of data object (column 5, lines 4-15, “The disclosed embodiments also provide an auto mode to search UI elements. An AI-powered smart screen automation automatically switches between OCR mode and image mode to increase accuracy of the software robot. The disclosed embodiments also support image and text occurrence. If the system searches for a particular UI element through image or text identification (OCR) and the given image/text is present more than once on the screen, the disclosed smart screen automation enables the user to pick the desired image or text…etc.”); 
sending the data object to at least one data recognition training model for identification of at least one object proposal wherein the data recognition training model processes the data object based on prediction analysis by a bot for obtaining the object proposal with a confidence score (column 6, lines 7-20, “Deep neural nets require large data sets for adequate training. In the case of OCR, the data takes the form of tuples, image/text pairs. Conventionally, such data can be generated by humans who perform manual labeling. To increase accuracy, the same data may be labeled by multiple individuals and then compared to identify mistakes. While this technique can yield a high-quality data set for training, it can be quite time consuming and expensive when considering that a data set to adequately train a deep neural net can comprise millions or tens of millions of tuples. Advantageously, the disclosed systems employ a novel combination of conventional, relatively low-accuracy OCR systems to generate training data rapidly and without requiring time-consuming and expensive human labeling…etc.”); 
cropping the at least one identified object proposal (column 6, lines 63-67, “The decoded text generated by OCR system 100 is preferably further processed at downstream processing module 110 to extract semantically related text elements. For example, decoded text across multiple lines could be grouped together to form “Shipping Address” on an invoice…etc.”); 
extracting text data from the object proposal by optical character recognition (column 6, lines 476-62, “The system 10 employs automatic segmentation module 106 that operates conventionally to break up a document image into sub-images of characters, words, or even group of contiguous words in a line. In contrast to conventional OCRs, that decode one character at a time, the OCRs based on a neural network (such as the one described herein) can decode groups of words in one shot. Isolating a sub-image of one character from a black-and-white document image is usually performed by identifying streaks of black pixels. These character segmentations are then combined horizontally allowing for inter-letter white space to form word segmentation, and further combined horizontally allowing for inter-word white space. These sub-images of groups of words are processed one by one by the OCR system 100 to produce the digitized text…etc.”); and
validating the text data after processing through an Al based data validation engine (column 2, lines 15-22, “The embodiments disclosed herein simplify and improve RPA in virtual environments where only screen images are available to a software robot. By employing artificial Intelligence (AI), machine learning (ML), natural language processing (NLP), and computer vision (CV), the disclosed embodiments improve automation in such environments…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vachhani with the teachings of Weber and Selva to have artificial intelligence OCR documents which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vachhani with the teachings of Weber and Selva to improve OCR systems that provide a level of accuracy required for demanding applications such as business processes (Selva: column 2, lines 10-12).

Claim 16
As to claim 16, the combination of Vachhani, Weber, and Selva discloses all the elements in claim 15, as noted above, and Selva further disclose determining if the extracted data relates to an existing entity (column 5, lines 4-15, “The disclosed embodiments also provide an auto mode to search UI elements. An AI-powered smart screen automation automatically switches between OCR mode and image mode to increase accuracy of the software robot. The disclosed embodiments also support image and text occurrence. If the system searches for a particular UI element through image or text identification (OCR) and the given image/text is present more than once on the screen, the disclosed smart screen automation enables the user to pick the desired image or text. This is important because many OCR methods pick the first occurrence of the image, which may not be accurate…etc.”); and 
identifying data attributes associated with the data object received from the existing entity based on at least one region of interest script wherein the region of interest script is generated by the bot based on processing of a historical database of the identified existing entity (column 17, lines 4-11, “Results of the engines 712 and 713 are employed by bot generation engine 716 to generate one or more cognitive software robots (bots), seen generally at 702. The cognitive bots 702 may then be employed by a user 720 to process one or more documents 705 to generate mapped controls 722 where controls in a given application level user interface, such as shown in FIGS. 8A, 8B, 8C, and 8D are identified to enable automated usage by a software robot…etc.”).

Claim 17
As to claim 17, the combination of Vachhani, Weber, and Selva discloses all the elements in claim 15, as noted above, and Selva further disclose further comprises the step of: determining if the extracted data relates to a new entity (column 15, lines 12-20, “Region based detectors have a separate Region Proposal Network (RPN), that proposes the probable regions that may contain the object and their objectness score, and an object detection network that is responsible for regression of bounding boxes and classification. Since region-based networks have a separate region proposal and classification network, extra time has to be devoted for proposing regions. Hence, its main bottleneck is the time required in region proposals…etc.”); 
extracting data attributes from the data object through optical character recognition (column 10, lines 1-19, “The “text” output from weak OCR programs 424 typically contains errors. For example, as seen in Table 1, the conventional OCR programs OCR 1-4 provide segment level accuracy ranging from 0.66 to 0.45. Statistical selection module 426 uses statistical metrics to select the highest quality (image, text) tuples generated by OCR modules 424 to generate the training data 104. Preferably the module 426 employs the following principles: (i) a confidence metric from a deep learning OCR program is more trustworthy than its traditional OCR program counterparts, (ii) segments are chosen in the order of OCR confidence e.g., prefer to choose a segment with higher confidence rather than lower confidence, (iii) selection of segments for which ‘text’ output has consensus among OCR programs is preferred over ones that do not have consensus, (iv) where there is no consensus, the order of selection is based on “edit distance” between ‘text’ outputs from different OCR programs e.g., prefer to choose a segment for which two OCR programs have text outputs with 1 character difference rather than segment for which two OCR programs have text outputs with 2 characters different, (v) a disjoint subset of segments is withheld for human labeling at 428, spanning all values of confidence metric…etc.”); and 
storing the extracted data attributes and coordinates of the data attributes with respect to the new entity in a database (column 6, lines 25-40, “The document image 101 may be a conventionally encoded image file such as a PDF, TIFF, or JPEG file. The computer system 10 employs an OCR system 100 including deep learning system 103 which employs a conventional class of machine learning algorithms to perform OCR. As will be appreciated by those skilled in the art, such algorithms are characterized by a cascade of multiple layers of nonlinear processing units for feature extraction and transformation. Each successive layer uses the output from the previous layer as input. Such algorithms may learn in supervised and/or unsupervised manners and may learn multiple levels of representations that correspond to different levels of abstraction. Moreover, a form of gradient descent for training via backpropagation may be employed. Deep learning system 103 operates with training data 104, stored in conventional data storage…etc.”).

Claim 18
As to claim 18, the combination of Vachhani, Weber, and Selva discloses all the elements in claim 15, as noted above, and Selva further disclose wherein a data object is a JPG file, or a PDF file converted to a JPG file (column 6, lines 21-27, “FIG. 1 is high-level block diagram of an embodiment of a document digitization system employing deep-learning based OCR within a system 10. The computer system 10 operates to convert a document image 101 into digitized, textually encoded information 102. The document image 101 may be a conventionally encoded image file such as a PDF, TIFF, or JPEG file…etc.”).

Claim 19
As to claim 19, the combination of Vachhani, Weber, and Selva discloses all the elements in claim 18, as noted above, and Selva further disclose wherein the object proposal is an image of a logo, monogram or any entity recognition image (column 7, lines 43-57, “OCR processing of invoice 200 poses challenges over and above those posed by text formatted in paragraph form. The location of the fields explained above for invoice 200 can vary dramatically. The content of the fields may also vary. For example, some invoices may not contain an itemization as shown at 209. Some invoices may also only provide payment terms such as 206 and will not provide a due date 207. Other invoices may include fields not shown in invoice 200, such as pending amounts that are unpaid. Moreover, aesthetic elements can vary widely. The fonts can vary, with different colors, sizes and font types being used. Ornamental images may also be used in the background or foreground of the invoice. A background image may take the form of a watermark. A foreground image may take the form of a corporate logo…etc.”).

Claim 20
As to claim 20, the combination of Vachhani, Weber, and Selva discloses all the elements in claim 15, as noted above, and Selva further disclose wherein the received data is obtained from specification data of MRO parts in an image (column 7, lines 50-57, “Moreover, aesthetic elements can vary widely. The fonts can vary, with different colors, sizes and font types being used. Ornamental images may also be used in the background or foreground of the invoice. A background image may take the form of a watermark. A foreground image may take the form of a corporate logo…etc.”).

Claim 30
As to claim 30, the combination of Vachhani and Weber discloses all the elements in claim 25, as noted above, but do not appear to explicitly disclose further comprises a data extracting and mapping module with optical character recognition and Al engine configured to process a data object to extract at least one data proposal wherein the extracted data proposal is mapped with an entity historical database for validation.

However, Selva discloses a data extracting and mapping module with optical character recognition and Al engine configured to process a data object to extract at least one data proposal wherein the extracted data proposal is mapped with an entity historical database for validation (column 5, lines 4-15, “The disclosed embodiments also provide an auto mode to search UI elements. An AI-powered smart screen automation automatically switches between OCR mode and image mode to increase accuracy of the software robot. The disclosed embodiments also support image and text occurrence. If the system searches for a particular UI element through image or text identification (OCR) and the given image/text is present more than once on the screen, the disclosed smart screen automation enables the user to pick the desired image or text…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vachhani with the teachings of Weber and Selva to have artificial intelligence OCR documents which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vachhani with the teachings of Weber and Selva to improve OCR systems that provide a level of accuracy required for demanding applications such as business processes (Selva: column 2, lines 10-12).

Claim 31
As to claim 31, the combination of Vachhani, Weber, and Selva discloses all the elements in claim 30, as noted above, and Selva further disclose comprises a region of interest script configured to identify data attributes associated with the data object wherein the region of interest script draws bounded box around the data attributes of the data object before cropping the data attributes in the drawn box and converting the data attributes to text for data extraction(column 6, lines 25-40, “The document image 101 may be a conventionally encoded image file such as a PDF, TIFF, or JPEG file. The computer system 10 employs an OCR system 100 including deep learning system 103 which employs a conventional class of machine learning algorithms to perform OCR. As will be appreciated by those skilled in the art, such algorithms are characterized by a cascade of multiple layers of nonlinear processing units for feature extraction and transformation. Each successive layer uses the output from the previous layer as input. Such algorithms may learn in supervised and/or unsupervised manners and may learn multiple levels of representations that correspond to different levels of abstraction. Moreover, a form of gradient descent for training via backpropagation may be employed. Deep learning system 103 operates with training data 104, stored in conventional data storage…etc.”).

Claim 32
As to claim 32, the combination of Vachhani, Weber, and Selva discloses all the elements in claim 30, as noted above, and Selva further disclose wherein the data attributes include an address, a line item in an invoice, or a Partner name(column 7, lines 43-57, “OCR processing of invoice 200 poses challenges over and above those posed by text formatted in paragraph form. The location of the fields explained above for invoice 200 can vary dramatically. The content of the fields may also vary. For example, some invoices may not contain an itemization as shown at 209. Some invoices may also only provide payment terms such as 206 and will not provide a due date 207. Other invoices may include fields not shown in invoice 200, such as pending amounts that are unpaid. Moreover, aesthetic elements can vary widely. The fonts can vary, with different colors, sizes and font types being used. Ornamental images may also be used in the background or foreground of the invoice. A background image may take the form of a watermark. A foreground image may take the form of a corporate logo…etc.”).

Claim 33
As to claim 33, the combination of Vachhani and Weber discloses all the elements in claim 25, as noted above, but do not appear to explicitly disclose wherein the received data is obtained from specification data of MRO parts in an image.

However, Selva discloses wherein the received data is obtained from specification data of MRO parts in an image (column 7, lines 50-57, “Moreover, aesthetic elements can vary widely. The fonts can vary, with different colors, sizes and font types being used. Ornamental images may also be used in the background or foreground of the invoice. A background image may take the form of a watermark. A foreground image may take the form of a corporate logo…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vachhani with the teachings of Weber and Selva to have artificial intelligence OCR documents which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vachhani with the teachings of Weber and Selva to improve OCR systems that provide a level of accuracy required for demanding applications such as business processes (Selva: column 2, lines 10-12).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vachhani et al.  U.S. Patent Publication (2018/0053115; hereinafter: Vachhani) in view of Weber et al. Non Patent Publication (“Using Supervised Learning to Classify Metadata of Research Data by Discipline of Research”, October 2019; hereinafter: Weber) and further in view of Selva et al. U.S. Patent (11,176,443; hereinafter: Selva) and further in view of Bhatnagar et al. U.S. Patent Publication (2021/0027054; hereinafter: Bhatnagar) 

Claim 21
As to claim 21, the combination of Vachhani, Weber, and Selva discloses all the elements in claim 15, as noted above, but do not appear to explicitly disclose
further comprising adding the entity as a new block of a blockchain network wherein the blockchain network includes a plurality of linked data blocks with multiple branches configured to store data from distinct entities.

However, Bhatnagar discloses further comprising adding the entity as a new block of a blockchain network wherein the blockchain network includes a plurality of linked data blocks with multiple branches configured to store data from distinct entities (paragraph[0056], “he distributed ledger may use features and functionality of blockchain technology, including, for example, consensus based validation, immutability, and cryptographically chained blocks of data. The blockchain may comprise a ledger of interconnected blocks containing data. The blockchain may provide enhanced security because each block may hold individual transactions and the results of any blockchain executables. Each block may link to the previous block and may include a timestamp. Blocks may be linked because each block may include the hash of the prior block in the blockchain. The linked blocks form a chain, with only one successor block allowed to link to one other predecessor block for a single chain. Forks may be possible where divergent chains are established from a previously uniform blockchain, though typically only one of the divergent chains will be maintained as the consensus chain. In various embodiments, the blockchain may implement smart contracts that enforce data workflows in a decentralized manner. The system may also include applications deployed on user devices such as, for example, computers, tablets, smartphones, Internet of Things devices (“IoT” devices), etc. The applications may communicate with the blockchain (e.g., directly or via a blockchain node) to transmit and retrieve data…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vachhani with the teachings of Weber, Selva, and Bhatnagar to have a blockchain network which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vachhani with the teachings of Weber, Selva, and Bhatnagar to process invoices from multiple sources and formats to organize the key information in a structured manner and identify duplicates (Bhatnagar: paragraph[0003]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Vachhani et al.  U.S. Patent Publication (2018/0053115; hereinafter: Vachhani) in view of Weber et al. Non Patent Publication (“Using Supervised Learning to Classify Metadata of Research Data by Discipline of Research”, October 2019; hereinafter: Weber) further in view of Bhatnagar et al. U.S. Patent Publication (2021/0027054; hereinafter: Bhatnagar) 

Claim 34
As to claim 34, the combination of Vachhani and Weber discloses all the elements in claim 22, as noted above, but do not appear to explicitly disclose a plurality of linked data blocks forming a blockchain with multiple branches configured to store data from distinct entities; 
an Al based processing node configured to store a dynamically updated blockchain based historical data model wherein the historical data model is reconfigured each time a data learning is transferred to the historical data model from a sub-data model of each of the plurality of linked data blocks; and 
an element connected to each of the linked data block configured to receive the dynamically updated blockchain based historical data model for cleansing and enrichment of the stored data in each of the linked data blocks.

However, Bhatnagar discloses a plurality of linked data blocks forming a blockchain with multiple branches configured to store data from distinct entities(paragraph[0054], “Any databases discussed herein may include relational, hierarchical, graphical, blockchain, object-oriented structure, and/or any other database configurations. Any database may also include a flat file structure wherein data may be stored in a single file in the form of rows and columns, with no structure for indexing and no structural…etc.”); 
an Al based processing node configured to store a dynamically updated blockchain based historical data model wherein the historical data model is reconfigured each time a data learning is transferred to the historical data model from a sub-data model of each of the plurality of linked data blocks(paragraph[0056], “he distributed ledger may use features and functionality of blockchain technology, including, for example, consensus based validation, immutability, and cryptographically chained blocks of data. The blockchain may comprise a ledger of interconnected blocks containing data. The blockchain may provide enhanced security because each block may hold individual transactions and the results of any blockchain executables. Each block may link to the previous block and may include a timestamp. Blocks may be linked because each block may include the hash of the prior block in the blockchain. The linked blocks form a chain, with only one successor block allowed to link to one other predecessor block for a single chain. Forks may be possible where divergent chains are established from a previously uniform blockchain, though typically only one of the divergent chains will be maintained as the consensus chain. In various embodiments, the blockchain may implement smart contracts that enforce data workflows in a decentralized manner. The system may also include applications deployed on user devices such as, for example, computers, tablets, smartphones, Internet of Things devices (“IoT” devices), etc. The applications may communicate with the blockchain (e.g., directly or via a blockchain node) to transmit and retrieve data…etc.”); and 
an element connected to each of the linked data block configured to receive the dynamically updated blockchain based historical data model for cleansing and enrichment of the stored data in each of the linked data blocks (paragraph[0056], “The applications may communicate with the blockchain (e.g., directly or via a blockchain node) to transmit and retrieve data. In various embodiments, a governing organization or consortium may control access to data stored on the blockchain. Registration with the managing organization(s) may enable participation in the blockchain network…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Vachhani with the teachings of Weber and Bhatnagar to have a blockchain network which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Vachhani with the teachings of Weber and Bhatnagar to process invoices from multiple sources and formats to organize the key information in a structured manner and identify duplicates (Bhatnagar: paragraph[0003]).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        May 11, 2022